Wheeler, C. J.
It is assigned as error, that the court gave judgment for rent of the premises in question; and we are of opinion, that the objection to the judgment is well taken. In the complaint before the justice, there was no claim for rent. That claim was first made and allowed on the trial of the appeal in the District Court, which court had not jurisdiction of that subject-matter, and was forbidden to entertain it on the trial of the appeal. (Hart. Dig., Art. 714.)
*243Moreover, the remedy for forcible entry and detainer, is dependent entirely on the statute, which prescribes the mode of procedure and the judgment which shall be rendered; that is, if for the plaintiff, that he have restitution of the premises, and costs. The statute evidently contemplates that no other matter will be put in litigation, in this action, than merely the right of possession. It is a summary remedy, provided to enable a party, upon whose possession another has entered by force, or against whom a tenant forcibly holds over after the termination of the lease, to have immediate restitution of the possession, without the necessity of resorting to an action upon the title. The provisions of the statute do not extend the remedy to other matters of dispute between the parties. The judgment for rent was unauthorized, and must be reversed and set aside. In the judgment for restitution of the premises, there is no error, and it is affirmed.
Reversed and reformed.